 In the Matter of PELICAN BAY LUMBER COMPANY, A CORPORATIONandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL UNION No. 6-12,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-17'34.-Decided May 7, 1940Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of its employees : rival organizations ; refusal of employer torecognize either organization as exclusive representative until determination by'Board-UnitAppropriate for Collective Bargaining-all productionand main-tenance employees at logging camp exclusive of watchmen, clericaland super-visory employees; request of employer for unit consisting of both logging-campand lumber-mill employeesdenied-Election Ordered:request of employer thatrival labor organization be placed on ballot rejected because that organizationstated at hearing it did not desire to participate ; eligibility to vote to be deter-mined by pay roll next preceding Direction of Election ; earlier payroll sug-gested by parties rejected as too remote.Mr. Patrick H. Walker,for the Board.Mr. R. C. Groesbeck,ofKlamath Falls, Oreg., andMr. ClarenceCoonan,of San Francisco, Calif., for the Company.Mr. J. C. O'Neill,of Klamath Falls, Oreg., for the I. W. A.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 21, 1939, International Woodworkers of America,Local Union No. 6-12, affiliated with the Congress of Industrial Or-ganizations, herein called the I.W. A., filed with the Regional Direc-tor for the Nineteenth Region (Seattle, Washington) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the Pelican Bay Lumber Company,Pelican City, Oregon, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On January 22, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations23 N. L. R. B., No. 55.650 PELICAN BAYLUMBERCOMPANY651Board Rules and Regulations-Series 2, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On January 25, 1940, the Regional Director issued a notice ofhearing, copies of which were served upon the Company, upon theI.W. A., and upon Lumber and Sawmill Workers Local 2520, UnitedBrotherhood of Carpenters and Joiners, A. F. of L., herein called theBrotherhood.On February 6, 1940, the Regional Director issued anorder changing the place of hearing, copies of which were servedupon the above-named parties.The Company filed an answer tothe petition, which answer was dated February 3, 1940.Pursuant to the notice, a hearing was held on February 8, 1940,atKlamath Falls, Oregon, before Patrick H. McNally, the TrialExaminer duly designated by the Board.At the hearing the Com-pany and the I. W. A. were represented by counsel. The Brother-hood did not enter an appearance.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all the parties.During the course of the hearing the Trial Examiner made rulingson motions and on objections to the admission of evidence. TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.The Company filed a brief which has been given due considerationby the Board.Upon the entire record in the case, the Board makesthe following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANY 1Pelican Bay Lumber Company is a corporation organized andoperating under the laws of the State. of Oregon, having its princi-pal place of business at Klamath Falls, Oregon.At Klamath Falls 2 the Company operates a sawmill, and planingmill and box factory for the manufacture of box-shook, lumber, andlumber byproducts, which it sells and distributes. It manufacturesannually products having an approximate value of $1,500,000, 95per cent of which products are sold and shipped outside the State ofOregon.The Company purchases annually in the course of its op-erations raw products-stumpage, oil, and gasoline-of the approxi-mate value of $270,000.Of the total materials purchased by theThe.facts stated herein are derived in part from a stipulation entered=into by' all theparties.4The manufacturing plant is located approximately a mile and a half from KlamathFalls,in an area which the petition designates as Pelican Bay, Oregon ,652DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany 11 per cent are purchased, shipped, and transported fromand through States other than the State of Oregon.The Company operates a logging camp in Klamath County, on theKlamath Indian Reservation, Oregon, approximately 60 to 70 milesfrom its plant at Klamath Falls.From this camp are obtained be-tween 90 and 95 per cent of the logs used by the Company in itsmanufacturing operations.The remaining logs used in the manu-facture of its products are cut by independent contractors fromtimberland owned by the Company.3At the time of the hearing 265 employees were working at theCompany's manufacturing plant at Klamath Falls, and 73 employeesat the camp. In November 1939, a month during which the plant andthe logging camp were operating at the normal production level,there were 420 employees on the plant pay roll and 169 on the camppay roll.The Board and the Company stipulated that the Company is en-gaged in commerce within the meaning of Section 2 (6) of the Act.H. THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, Local Union No. 6-12,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership all persons engaged in thewoodworking and lumber byproducts industries.Employees of the,Company, both at the logging camp and at the manufacturing plant,are eligible for membership.III.THE QUESTION' CONCERNING REPRESENTATIONThree representatives of the I. W. A. called upon the president ofthe Company on November 16 or 17, 1939, and stated that the I. W. A.represented a majority of the employees in the Company's loggingcamp.Afterward, sometime in December 1939, two Brotherhood rep-resentatives called upon officials of the Company, and during theconference , stated that they represented- a substantial-number-,of theemployees at the camp, and also discussed the representation of theemployees working at the manufacturing plant.On December 11,1939, the I. W. A. by letter requested that officials of the Companymeet with a committee of the I. W. A. on the following Saturday.The Company by letter on December 14, 1939, refused the request onthe ground that the procedure of the Act had already been invokedby the I. W. A. and that the matter should be determined by that8These independent contractors supply their own men and equipment, and are paid aper-1,000 rate for the logs cutThe contracts under which they work are known in the'logging industry as "gypo" contracts. PELICAN BAY LUMBER COMPANY653proceeding.The President of the Company testified that neither theI.W. A. nor the Brotherhood had made a direct demand for recog-nition as the exclusive bargaining agent of the employees, but that heinferred from the circumstances that each organization was demandingrecognition.The company stated at the hearing that it did not know whichorganization represented a majority of the employees in any of itsdepartments and would not recognize either of them without anelection.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its petition the I.W. A. requests a separate bargaining unitcomposed of all production and maintenance employees at the Com-pany's logging camp, exclusive of supervisory and clerical employees.The Company contends that a separate bargaining unit among em-ployees of the logging camp is not appropriate and that a properunit for collective bargaining purposes should be composed of allproduction and maintenance employees of the Company both at thecamp and the manufacturing plant.The record discloses that the camp and the plant are 60 to 70 milesapart.Travel and communication between the two places are diffi-cult, especially because the camp is some 40 miles from the nearestmain traveled highway.The hiring of camp employees is done atthe camp and the camp superintendent handles camp grievances.It is also established by the record that the camp and the manufac-turing plant are operated under a unified system of business manage-ment and that their operations are to a large degree interdependent.Employees of the logging camp and the manufacturing plant areboth eligible to membership in the I. W. A., and the local involvedin this proceeding has members among both groups of the Company'semployees.However, the constitution of the I. W. A. provides forthe establishment of sublocals in any locality if desired by a majority 654DECISIONSOF NATIONALLABOR RELATIONS BOARDof the members in the locality. Its representatives stated at the hear-ing that the I. W. A. would set up such a sublocal at the Company'slogging camp if the Board should find that the camp employees con-stitute an appropriate unit.The testimony of I. W. A. representa-tives also reveals that in the woodworking and lumber industry inthe same area there are instances in which the I. W. A. bargainsseparately on behalf of logging-camp employees and manufacturing-plant employees of the same employer.The Company involved inthis proceeding has never had contracts with any labor organizationand so far as the record indicates there has been no history ofcollective bargaining between the Company and its employees.InMatter of Buckley Hemlock Mills, Inc., Buckley Logging Com-panyandInternationalWoodworkers of America, Local No. 52,4where one of two rival unions claimed jurisdiction over employeesof the mill only and a majority of the mill workers and a majorityof the logging-camp employees appeared to have chosen rival labororganizations as their representatives for collective bargaining pur-poses, we established separate units at mill and camp.5 In the casenow before us, since there is no history of collective bargaining tothe contrary and since other factors are equally persuasive of aseparate camp unit or an employer-wide unit, the desires of thesingle labor organization appearing in this proceeding will be giveneffect.We find that a separate unit of logging camp employees isappropriate."During the hearing the Company and the I. W. A. stipulated thatif the Board should establish a unit limited to the logging campsuch unit should be composed of all production and maintenanceemployees exclusive of supervisory and clerical employees, watchmen,and one commissary employee, J. C. Leonard.Supervisory Employees:The I. W. A. and the Company agreethat John H. Johnston, camp superintendent, M. D. Hutchens, time-keeper and clerical employee, and G. E. Campbell, chief cook incharge of cook house and kitchen help, should be excluded from theunit because they are supervisory employees.As noted above, theyalso stipulated that J. C. Leonard, a commissary employee, shouldbe excluded.4 15 N L. R. B 498."Cf.Matter of Bloedel-Donovan Lumber Mills and Columbia Valley Lumber CompanyandInternationalWoodworkers of America, LocalNo. 46, 8 N L. It. B 230;Matter ofSnoqualmie Falls Lumber CompanyandInternational Woodworkers of America,Local No.106,10 N. L R B 398;Matter of Donovan Lumber CompanyandInternationalWood-workers of America, Local No. 2,10 N L. R B. 6346 SeeMatter of The Connor Lumber & Land Co.andInternationalWoodworkers ofAmerica, Local 125 (C. I.0 ), 11 N. L. It. B 776. PELICAN BAYLUMBERCOMPANY655The 'two parties disagree with respect to the classification of P. C.Hunter and A. A. Shadley.Hunter is a "bull buck" in charge ofa crew of "fillers"; Shadley has charge of the swamping crew.Thetwo are described as working foremen who receive and carry outthe instructions of Johnston, the camp superintendent.The testi-mony, however, indicates that they do little or none of the workOf falling and swamping, that they have the right to discharge menin their crews, and that they advise Superintendent Johnston inregard to the hiring of men.Upon the basis of these facts, we areof the opinion that Hunter and Shadley are supervisory employees,and as such they will be excluded. from the appropriate .unit.The I. W. A. and the Company also disagree as to the classifica-tion of Charlie H. Johnston, who is a brother of the camp superin-tendent.Charlie H. Johnston is a shovelman, working "as more orless of a foreman over the shovel."At various times he has takenthe place of foremen in the camp and admittedly acts as an adviserto his brother, the camp superintendent.Under these circumstanceswe find Charlie H. Johnston is a supervisory employee, and as suchhe will be excluded from the appropriate unit.We find that all production and maintenance employees at theCompany's logging camp, exclusive of watchmen, clerical employees,and supervisory employees including John H. Johnston, M. D.Hutchens, G. E. Campbell, J. C. Leonard, P. C. Hunter, A. A. Shad-ley, and Charlie H. Johnston, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company stated at the hearing that it desired an election todetermine the representatives of the majority.The I. W. A. askedeither for certification on the record or an election. In support ofits claim the I. W. A. introduced, without further authentication,a membership list of 86 persons, alleged to have been employees atthe logging camp in November 1939.Under these circumstances.we find that the question concerning representation which has arisencan ,best' be determined by an election by secret ballot, and we shallso direct.The Company has requested that the ballot provide for a choicebetween the I. W. A. or the Brotherhood, or neither.The Brother-hood was served with notice of the proceedings, but did not entera general appearance and its representative stated at the hearingthat it did not desire to participate in the hearing or in an election. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of these circumstances the request of the Company that theBrotherhood be placed on the ballot is denied.?The pay roll of the logging camp for November `1939 was intro-duced in evidence as the pay roll of a month during which opera-tions at the camp were approximately normal.At the time of thehearing in February operations at the camp were considerably belownormal.Company officials stated that it was expected that normalproduction would be resumed in April and would be increased there-after as the season advances.The Company makes a practice ofhiring the same employees from season to season and approximately65 per cent of its employees are permanent residents of the locality;the remainder are transient workers.We are of the opinion thatbecause of the lapse of time the November 1939 pay roll should notbe used for purposes of the election and that a current pay rollfor a month during which operations are at a normal level should beadopted to determine the eligibility of employees to vote.The I.W. A. asserted that the most desirable time for an election is thelatter part of May or the first part of June. The Company desiresthat the election be held in April, since it is expected that the opera-tions of the logging camp will be approximately normal at that time.It is not disputed that April is usually a normal production monthat the camp; nor is it denied that the pay roll for the month of Aprilisusually a representative one.Under all the circumstances, we shall direct that the election beconducted by the Regional Director as early as possible but not laterthan thirty (30) days from the date of the Direction of Election andthat the eligibility of employees to vote shall be determined by thepay roll of the Company for the month of April 1940.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalWoodworkers of America, Local No. 6-12, affili-ated with the Congress of Industrial Organizations, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Pelican Bay. Lumber Company, KlamathFalls, Oregon, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.3'.All production and maintenance employees at the Company'slogging camp, exclusive of watchmen, clerical employees, and super-ICfMatterof AtoliaMining CoandFederalLabor Union, Local 21,1164, A. F. of L,7 N. L R B ()80;M'ctter ofCoosBali lumber CompanyandLumber and Sawmill Work-ers Union Local NoP573,16N. L. R. B. 476. PELICAN BAY LUMBER COMPANY657visory employees including John H. Johnston, M. D. Hutchens, G.E. Campbell, J. C. Leonard, P. C. Hunter, A. A. Shadley, and CharlieH. Johnston, constitute a unit appropriate -for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant -to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with Peli-can Bay Lumber. Company, an election ^by,' secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Nineteenth Region,acting in this matter as the agent of the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees at the Com-pany's logging camp, whose names appear upon the pay roll of theCompany for the month of April 1940, including the employees whosenames do not_ appear on such pay roll .because they were ill or onvacation or temporarily laid off, but excluding watchmen, clericalemployees, and supervisory employees including John H. Johnston,M. D. Hutchens, G. E. Campbell, J. C. Leonard, P. C. Hunter, A. A.Shadley, and Charlie H. Johnston, and excluding also all employeeswho between such pay-roll date and the date of the election havequit or been dischargedfor cause,to determine whether or not theydesire to be represented by International Woodworkers of America,Local Union No. 6-12, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.